DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments and remarks filed on 10/28/2022 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 17 and 29-31 are pending; Claims 1-16 and 18-28 are cancelled; Claims 17 and 29-31 are amended; and Claims 17 and 29-31 are under examination.  

Withdrawal of Rejections
The rejection of Claims 17-19, 22 and 29-31 under 35 U.S.C. 112(b) is withdrawn due to the amendment to or cancellation of the claims.
The rejection of Claim 19 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn due to the cancellation of the claim.
The rejections of Claims 17-18, 22 and 29-31 under 35 U.S.C. 103 as being unpatentable over Hanakata alone or further in view of Liu et al. are withdrawn due to the amendment to or cancellation of the claims.

Specification
The objection to the specification for containing an embedded hyperlink is withdrawn due to the amendment to the specification submitted on 10/28/2022.
The newly amended claim 17 recites the limitation of Chlorococcum sp NBRC 113206 strain, which is deposited at the NBRC institution.  The specification is objected to because it does not disclose the address of the NBRC institution and the date of the deposition.
  
Drawings
MPEP 608.02, part VIII states: 
Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  
The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      
A color drawing along with a color petition was submitted on 10/28/2022. It is noted that the color petition of 10/28/2022 was not granted Per the petition decision of 11/14/2022. Accordingly, the color drawing is being objected to as being improper, because color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted.   Applicant is required to either cancel the color drawing or to provide a substitute black and white drawing. 
The substitute specification submitted on 10/28/2022 is also objected to for reciting in the section of Brief Description of the Drawings the following language: "The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee."   Applicant is required to remove the requisite color drawing language by amending the specification.

Claim Objections
Claims 29 and 31 are objected to because of the recitation of “PR1 gene …”.  Abbreviation “PR1” should be spelled out at least once in the claims.  This objection is maintained.

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention employs a unicellular algae: Chlorococcum sp NBRC 113206 strain. Since this microorganism strain is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. 
Applicant states in the specification that the Chlorococcum sp NBRC 113206 strain has been deposited at and are available from the NBRC institution. However, there is no indication in the specification as to public availability of the strain under the conditions specified in 37 CFR 1.808. If the strain has been deposited at the NBRC under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number is required.  To satisfy the deposit requirement made herein,  the affidavit, declaration, or statement must state that the specific Chlorococcum sp NBRC 113206 strain has been deposited under the Budapest Treaty and that it will be available to the public under the conditions specified in 37 CFR 1.808.
If the deposit has NOT been made under the Budapest treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:                
 	(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) upon granting of the patent, the Chlorococcum sp NBRC 113206 strain will be available to the public under the conditions specified in 37 CFR 1.808;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
(e) the deposit will be replaced if it should ever become inviable.

Response to Arguments
As a first matter, Applicant did not address the Examiner’s objection to the abbreviation “PR1” recited in claims 29 and 31 and the claims have not been amended to overcome this objection.  Applicant is reminded of 37 C.F.R. 1.111, requiring a complete reply to every ground of objection and rejection in the prior Office action.  
Applicant's arguments about the  rejections of claims 17-19, 22, and/ 29-31under 35 USC 112(a) or 112(b) in the response filed on 10/28/2022 (page 6) have been fully considered but they are moot because the rejections have been withdrawn as indicated above
Applicant's arguments about the 103 rejections of claims 17-19, 22, and 29-31 in the response filed on 10/28/2022 (pages 7-8) have been fully considered but they are moot because the rejection has been withdrawn as indicated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/Qing Xu/

Patent Examiner
Art Unit 1653
	
	

	
	
	/ALLISON M FOX/           Primary Examiner, Art Unit 1633